Title: To James Madison from William Hull, 1 February 1814
From: Hull, William
To: Madison, James


        
          Sir
          Albany Feby 1st 1814.
        
        I regret the necessity of making a direct application to you for a document, which is or ought to be, in the office of either the secretary of the department of war or navy. It is, Sir, a memoir which I delivered to the Secretary of war, pointing out the necessity of a navy on Lake Erie in the event of War with Great Britain. Two other memoirs had been presented, previously, one in the year 1809, and one other the 6th of march 1812—on the subject of the northern and western Frontier, in both of which the expediency of a naval force was urged. This, Sir, was delivered to the secretary of the department of war after I was appointed a Brig: Genl: in the army of the united states and before I left washington in april 1812. I have the testimony of Mr Eustis then secretary of war under oath of the

fact, and I have made repeated applications to the Judge Advocate, to the Adjt. Genl: and to the secretary of war, for the original paper or a certified copy: the only copy I had was lost in the vessel, which was taken on Lake Erie the 2d July 1812.
        I well know, Sir, you ought not to be troubled with this application; but the document is of so much importance to me in my trial, which is now progressing that I believe I need make no further apology.
        After I presented the memoir to the secretary of war, he sent for the Secretary of the navy, when I was present, and refered the subject to him—whether the memoir was lodged in the office of the secretary of the department of war or navy, I know not. I am most respectfully your most obet: servt:
        
          W Hull
        
      